Citation Nr: 9916369	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the reduction in the disability evaluation from 40 
percent to 20 percent for recurrent disc herniation of the 
lumbar spine, status post discectomy at L4-L5 on the left, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

In May 1997 the RO proposed to reduce the disability 
evaluation assigned to the veteran's service-connected 
recurrent disc herniation of the lumbar spine, status post 
discectomy at L4-L5 on the left, from 40 percent to 20 
percent.  This appeal stems from an August 1997 rating 
decision of the RO that implemented that reduction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of the reduction, the 40 percent evaluation 
assigned to the veteran's service-connected low back 
disability had been in effect for over five years, i.e. since 
June 1983.

3.  The examination upon which the veteran's disability 
evaluation was reduced did not contain adequate findings 
pertaining to weakness, fatigability, incoordination or pain 
on use, or the effects of these factors upon limitation of 
motion.

4.  The veteran underwent his third low back surgery in 
February 1997 and has since demonstrated, at least upon one 
recent private examination following that surgery, severe 
limitation of motion of the lumbar spine.  There have also 
been recent symptoms of radiculopathy.

5.  Sustained improvement has not been demonstrated, nor has 
it been shown that some improvements following recent surgery 
are reasonably certain to be maintained under the ordinary 
conditions of life.



CONCLUSION OF LAW

The reduction of the 40-percent disability evaluation for 
recurrent disc herniation of the lumbar spine, status post 
discectomy at L4-L5 on the left, was improper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 3.105, 3.344, 
4.1, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5289, 
5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  Compare 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The service medical records reveal a January 1970 complaint 
of low back pain and an August 1971 diagnosis of myositis of 
the back.

He was hospitalized at Butterworth Hospital in September 1972 
with a herniated disc at the L5-S1 interspace on the left.  
He underwent exploration and excision of the disc at L4-L5 on 
the left with a partial laminectomy on the left at L4-L5 and 
L5-S1.

Service connection was granted for a herniated disc at L5-S1 
in a November 1972 rating decision.  The initial evaluation 
assigned was 40 percent.  The evaluation was reduced to 20 
percent in a February 1976 rating decision.

The veteran was examined by the VA in August 1984 at which 
time he complained that his back limited his ability to 
perform any activity that required lifting, pulling or any 
sudden movement.  He also had difficulty sitting or standing 
for long periods.  He could not tie his shoes.  Objectively, 
as soon as the examination started the veteran developed pain 
going from a sitting position to a raising position.  There 
was limitation of motion due to pain.  He was diagnosed with 
severe low back pain with pathological findings; the 
prognosis was poor.

The disability evaluation assigned to the service-connected 
low back disability was raised to 40 percent in an October 
1984 decision, effective from June 1983.

In October 1995 the veteran's private physician, Reynaldo G. 
Castillo, M.D., did a lumbar laminectomy with tissue lysis 
and discectomy of a recurrent [herniated] disc at the level 
of L4-L5 on the left side.  A postoperative finding that 
month by the physician indicates that the veteran's 
radiculopathy had ceased.

In a February 1997 operative report, the veteran's private 
physician, Scott S. Russo, M.D., indicated following the most 
recent back operation the veteran had had persistent and 
significant right lower extremity pain both in the L4 and L5 
distributions.  This physician then did a decompressive 
lumbar laminectomy at L4-L5, bilateral L4-L5 and L5-S1 
foraminotomies, a partial resection of the right L5 pedicle 
and excision of a large bony osteophyte at the L4-L5 facet 
joint on the left.

The veteran was examined by the VA in April 1997, at which 
time he indicated that he could walk only two blocks.  He 
used a cane but apparently did quite well without any 
restrictions in the examiner's office.  Objectively there was 
minimal tenderness of the paravertebral muscles, but no 
tenderness of the sacroiliac joint.  Forward flexion was 85 
degrees, backward extension was from 0 to 5 degrees, left and 
right lateral flexion were each 40 degrees, left and right 
rotation were each 30 degrees.  The veteran had pain on 
extension beyond 5 degrees.  There was minimal sensory 
deficit between the web of the first and second toe of the 
right leg.  Reflexes were diminished in the left leg and 
Babinski's sign was neutral.  Since his surgery, symptoms had 
"disappeared" and he was able to walk two blocks.  Other 
than extension, range of motion was considered to be within 
the range of normal.  An associated radiological report 
involving the lumbar spine revealed advanced arthritic 
changes involving the entire lumbar spine with a partial 
ankylosing spondylitis type pattern.  The spinous processes 
of the L4 vertebra were not well seen.  

An April 1997 VA consultation report contains an impression 
of right L5 radiculopathy, possibly of recent onset with 
ongoing denervation.  Left radiculopathy was noted as well.

A July 1997 private medical report by a physical therapist, 
Lorena Pettet, indicates that the veteran continued to work 
without restrictions on a full-time basis.  Lumbar flexion 
was 10 degrees, extension was from 8 to 10 degrees, left 
lateral flexion was 10 degrees, and right lateral flexion was 
18 degrees.  Gross forward flexion was 75 degrees using a 
single inclinometer.  The report also appears to have been 
signed by Scott Russo, M.D.

With respect to ratings which have continued for long periods 
at the same level, i.e. 5 years or more, rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.   Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected recurrent disc 
herniation of the lumbar spine, status post discectomy at L4-
L5 on the left has been evaluated and reduced to a 20 percent 
evaluation under the provisions of 38 C.F.R. § Part 4, 5293.  
This evaluation contemplates severe intervertebral disc 
syndrome with recurring attacks but with intermittent relief.  
The 40 percent evaluation contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  A 40 percent 
evaluation is available under Diagnostic Code 5289 for 
favorable ankylosis of the lumbar spine, as well as under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  A 40 percent evaluation is also available 
under Diagnostic Code 5295, for a low back disability 
analogous to severe lumbosacral strain, where there is 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.

Applying these laws and regulations to the particular facts 
of this case, it is apparent that the reduction in the 
assigned disability evaluation from 40 percent to 20 percent 
cannot be sustained.

Less than two months prior to the April 1997 VA examination 
that was used as the basis to reduce the veteran's 
evaluation, he had undergone several surgical procedures at 
one time for his service-connected low back disc problems: a 
decompressive lumbar laminectomy, foraminotomies, a partial 
resection of a lumbar pedicle and an excision of a large bony 
osteophyte.  It is difficult to conclude that sustained 
improvement was shown so soon after these procedures, 
especially in light of the similar, but ultimately short-
term, improvement shown following the 1995 surgery.  Just 
after the 1995 surgery there was an elimination of the 
veteran's radiculopathy, but this problem later returned.  
Since the 1997 surgery the veteran again has had 
radiculopathy as well as a minimal sensory deficit--criteria 
for a 40 percent evaluation under Diagnostic Code 5293.

The July 1997 private examination--also following the VA 
examination used to reduce the evaluation--generally showed 
severe limitation of motion of the lumbar spine.  This is 
credible medical evidence supporting a 40 percent evaluation 
under the alternative Diagnostic Code 5292, and there is 
nothing that follows it that would rebut the findings 
therein.  Cf. Goss v. Brown, 9 Vet. App. 109 (1996); see also 
38 C.F.R. § 4.14.

The April 1997 VA examination, while noting some pain on 
range of motion, failed to account for just how much loss in 
range of motion could be attributed to pain, and made no 
mention of whether there was weakness or incoordination 
during flare-ups or after extended use.  The effect of these 
factors upon the veteran's limitation of motion must be 
considered, as should the veteran's fatigability--
acknowledged by the VA examiner regarding the veteran's 
inability to walk more than two blocks, but without a 
quantification of how range of motion was impacted.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97 (Diagnostic Code 5293 is based upon 
loss of range of motion and 38 C.F.R. §§ 4.40 and 4.45 must 
therefore be considered).  The July 1997 private medical 
evaluation revealed worse limitations of motion, and such may 
or may not be predicated upon the veteran's pain, weakness, 
fatigability or incoordination.

In addition to recent evidence showing addition radiculopathy 
and ongoing denervation--i.e. implying that the veteran's 
condition may actually be worsening rather than stabilizing 
or improving--there is also evidence of ankylosing 
spondylosis and osteoarthritis.  To the extent that this is 
the result of the service-connected recurrent disc herniation 
of the lumbar spine, or the result of surgical intervention 
is unclear, but such a question should be considered prior to 
any reduction in the disability evaluation.  See Diagnostic 
Codes 5289 and 5295, both supra.

Since sustained improvement has not been demonstrated, and 
since the April 1997 VA examination did not adequately 
evaluate the veteran's disability pursuant to the criteria 
specified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that 
it is not reasonably certain that any improvement, to the 
extent it has even been credibly shown, will be maintained 
under the ordinary conditions of life.  The reduction in the 
evaluation assigned to the service-connected low back 
disability, from 40 percent to 20 percent, was thus improper.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.344, 4.1, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.



ORDER

Restoration of the 40-percent disability evaluation assigned 
to the service-connected recurrent disc herniation of the 
lumbar spine, status post discectomy at L4-L5 on the left, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

